Citation Nr: 1616503	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disabilities.  

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The appellant served in the National Guard between January 1983 and February 1989, with various periods of active duty for training.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2013 and December 2013, the Board remanded the appellant's low back claim for further evidentiary development.  The appeal is again is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In December 2013, the Board remanded the claim of entitlement to service connection for a low back disorder in order to schedule the appellant for a Travel Board hearing.  The appellant was thereafter scheduled for a hearing in June 2014.  Information in the claims file and the Veterans Appeals Control and Locator System (VACOLS) reflects that a request for postponement was granted by the Veterans Law Judge assigned to conduct his hearing.  However, he has not yet been provided with a new hearing date.  See November 2015 Appellant's Post-Remand Brief.  Accordingly, he should be scheduled for a Travel Board hearing on remand.

Additionally, in February 2015, the appellant submitted a timely notice of disagreement in relation to a February 2014 rating decision denying entitlement to service connection for a bilateral foot disorder.  As no Statement of the Case (SOC) has been issued to date, such must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the appellant's claim of entitlement to service connection for a bilateral foot disorder, including appellate rights.  If, and only if, the appellant files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the appellant for a Travel Board hearing regarding the issue of entitlement to service connection for a low back disorder.  The appellant and his representative should be notified in writing of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

